DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The interpretations for the means plus function limitations of the prior office action are considered final. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saraceno (U.S. 2004/0108280 A1) in view of Woodward (U.S. 5,484,538) and in further view of Carrano et al. (U.S. 5,049,270), hereinafter “Carrano”.

    PNG
    media_image1.png
    544
    468
    media_image1.png
    Greyscale
Saraceno teaches a self-contained system 10 comprising the claimed serial arrangement of a moving means P, a primary filter F1, F2 or F3, and a primary ultraviolet treatment (UV) and a treated fluid reservoir 38 [as in claim 1].  He also teaches his control circuitry to include a first selected time delay period (34) that delays activation of the pump P unit the UV light is fully operational [0007] [as in claim 8].  He doesn’t specify a secondary filter downstream of the UV treatment unit but such is taught by Woodward.  


    PNG
    media_image2.png
    345
    542
    media_image2.png
    Greyscale

Woodward teaches a second filter 78 (downstream from his UV treatment unit and upstream from his treated water reservoirs 28, 38) that can be a series of filters (col. 10, lines 9-13) [as in claim 1].  It is considered that it would have been obvious to one ordinarily skilled in the art 

Saraceno, as modified by Woodward, doesn’t specify the fluid level control structure of his treated water reservoir that includes the claimed fluid level control structure that is connected to and in fluid communication with a valved aperture in a sidewall.  However, such is taught by Carrano.

    PNG
    media_image3.png
    369
    579
    media_image3.png
    Greyscale

Carrano teaches a fluid level control structure 128 of each of his treated water reservoirs of his self-contained fluid treatment system connected to and in fluid communication with a valved aperture 44 in the vertical sidewall 42 (having a vertical component), wherein the shut 160 acts as a valve to divert treated water above a selected level (determined by the float 128) to another 

As for claims 9 and 17, the invention of Saraceno is configured for batch processing of the fluid to fill a container 38 by operating a Sw 48.  The time period that deactivates the pump and the UV module (the inherent time it takes for the pump and UV module to power off) is selected by the user by operating the switch when a desired amount of treated water has been produced.

As for the method of claim 16, as shown above Saraceno teaches providing the claimed configuration of section (a) and Woodward, as expanded above, teaches the claimed steps of providing a time delay circuit, which is activated to energize the UV module first and then the pump, after a time delay period.

Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saraceno, as modified above and in further view of the Japanese Reference 2000-185280 A, hereinafter ‘280. 



    PNG
    media_image4.png
    149
    302
    media_image4.png
    Greyscale

‘280 teaches a controller 5a including circuitry for controlling a valve 4 that communicates with the pump outlet to control residence time of fluid flowing through a UV treatment module 1 [as in claim 10].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the circuitry and valve of ‘280 communicating with the outlet of the pump of the modified Saraceno, since ‘280 teaches the benefit of adjusting the residence time in relation to the turbidity of the fluid being treated.  The skilled man would recognize the benefit of optimizing the UV treatment as needed.

Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saraceno, as modified above, and in further view of Sale et al. (U.S. 4,724,079), hereinafter “Sale” and in further view of Wu (U.S. 5,888,758).  The modified Saraceno was expanded above and teaches all the limitations of claim 13 including an activated carbon filter for removing chlorine from drinking water (col. 3, lines 25+), but he doesn’t teach a combination with chlorine residual test strips.  However, Sale teaches a test kit for confirming no residual chlorine is left in the stream from a carbon filter (e.g. 139, 141, 143, or 145; see col. 7, lines 34-55) (and therefor the efficacy of the carbon filter) [as in claims 13 and 18].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the chlorine residual test and step of testing of Sale in the invention of the modified .

The modified Saraceno in view of Sale doesn’t specify that the test includes test strips.  But such is taught by Wu.  Wu teaches a chlorine test strip having the ability to test for residual chlorine (abstract) [as in claims 13 and 18].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the chlorine test strips of Wu in the invention of the modified Saraceno, as further modified by Sale, since Wu teaches a chlorine in water test strip that includes orthotolidine (col. 11, line 19) and Sale specifically teaches orthotolidine type tests (see col. 7, lines 53+ in Sale).

Wu also teaches steps (instructions) in his method for using the strips (see e.g. the claims therein).

As for claim 15, such is drawn to steps or instructions of an intended use and fails to further modify the structure of the kit.  As for claim 20, the steps of testing the untreated fluid and the third treated fluid would have been obvious to ensure no chlorine is left in the treated water that would affect taste.  The steps of claim 20 geared to testing to determining sizes and criterion of the treatment parts of the system are geared to a different method of designing the system and are considered an intended use that fails to further modify the claimed method of treating a fluid.

As for claims 14 and 19, Sale teaches a tank 106 for storing chlorine (bleach) and injecting the chlorine via an injection pump 108 into water to be treated and a recirculation pump 110 that .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection showing that the added limitations are obvious.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778